Citation Nr: 0738107	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


WITNESS AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In November 2005, the veteran and an 
additional witness appeared and testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The case was before the Board in December 2006 at which time 
the Board clarified the issues in appellate status.  

The claims listed on the title page were remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further action.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action on his part 
is required.


REMAND

The Board regrets any further delay in adjudicating the 
claim, but it appears that all relevant documents are not 
associated with the claims folder.  

The case was before the Board in December 2006, at which time 
the case was remanded to the RO, via the AMC, for further 
development, to include providing the veteran a VA 
examination.  

A March 2007 VA examination report references review of a 
medical opinion provided by "C.B.", M.D.  The date of the 
examination report is not cited.  The opinion by Dr. C.B. is 
not associated with the claims folder or listed in the June 
2007 Supplemental Statement of the Case as part of the 
additional evidence received (other than reiterating the VA 
examiner's references to the Dr. C.B. examination report).  
The record also reflects that a temporary file was combined 
with the permanent file on August 20, 2007.

It appears that a part of the confusion may be that the 
veteran shared the same claim file number with a veteran in 
Togus, Maine.  This is an extremely unusual situation, and 
the VA must insure that all possible actions are taken to 
avoid any error in this case.  The Board has undertaken a 
detailed review of the veteran's claims file to insure 
accuracy in this case. 

The case must be remanded to the RO for association of the 
Dr. C.B. examination report with the claims folder.  If the 
RO cannot locate the Dr. C.B. examination report within its 
own records, it should take appropriate steps to obtain that 
report, and any additional records identified, through the 
veteran and/or Dr. C.B. directly.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment at the Shreveport, Louisiana 
VA Medical Center since June 2007.

2.  Associate with the claims folder the 
Dr. C.B. examination report referenced in 
the March 2007 VA examination report.  If 
the RO cannot locate the Dr. C.B. 
examination report within its own records, 
it should take appropriate steps to obtain 
that report, and any additional records 
identified, through the veteran and/or Dr. 
C.B. directly.

3.  When the development requested has 
been completed, the RO should readjudicate 
the issues on appeal on the basis of all 
the evidence of record, as well as all 
pertinent laws and regulations, including 
38 C.F.R. § 3.310.  

If either benefit sought is not granted, the veteran and his 
representative, if any, should be furnished with a 
supplemental statement of the case and afforded an 
appropriate opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to ensure completeness of the 
record and ensure due process.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

